NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-2697
                                       ___________

                        WILFREDO QUINONES-VELAZQUEZ;
                           ELIZABETH MADRID HENAO,
                                               Appellants

                                             v.

                             JAMES PETER MAROULIS
                       ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-15-cv-01678)
                    District Judge: Honorable Christopher C. Conner
                      ____________________________________

                                       ___________

                            ORDER AMENDING OPINION
                                  ___________

       It has come to the Court’s attention that a typographical error appears in the

opinion which was filed on February 3, 2017 with respect to the quote appearing on page

3 of the opinion in the first sentence of subsection II. As such, the opinion is amended as

follows:

       A plaintiff’s burden of satisfying the amount in controversy required for diversity

       jurisdiction “is not especially onerous.” Auto-Owners Ins. Co. v. Steven & Ricci

       Inc., 835 F.3d 388, 395 (3d Cir. 2016).
As the error is typographical in nature, the original filing date of the opinion and

judgment will not be altered.

For the Court,


Marcia M. Waldron, Clerk

Dated: February 8, 2017
JK/cc: Wilfredo Quinones-Velazquez
       Elizabeth Madrid Henao
       Jeffrey G. Velander, Esq.




                                              2